Citation Nr: 1040756	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  10-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of the 
late Veteran, who had active service from August 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
appeal has been advanced on the Board's docket pursuant to  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The Board notes that under 38 C.F.R. § 3.152, a claim by a 
surviving spouse for DIC benefits will also be considered to be a 
claim for death pension and accrued benefits.  However, the RO 
has not yet adjudicated the issues of entitlement to death 
pension and accrued benefits.  Therefore, these issues are 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in June 2008.  According to the Death 
Certificate, the cause of his death was end stage congestive 
heart failure, ischemic cardiomyopathy, and coronary artery 
disease.  

2.  Prior to his death, the Veteran had been granted service 
connection for bilateral hearing loss, rated as 60 percent 
disabling; degenerative joint disease of the lumbar spine, rated 
at 40 percent; residuals of multiple skin cancer excisions, rated 
at 30 percent; tinnitus, rated at 10 percent; and posttraumatic 
stress disorder (PTSD), rated at 10 percent.  He had also been 
granted a total disability rating based on individual 
unemployability due to his service-connected disabilities (TDIU), 
effective from June 17, 2002. 

3.  The competent and probative evidence weighs against a finding 
that the Veteran's heart disease and/or any other cause of his 
death was due to any incident or event in active service, or was 
proximately due to or the result of any of his service-connected 
disabilities, including PTSD, on either a causation or 
aggravation basis.  He was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or 
aggravated by service, and is not shown to be due to, the result 
of, or aggravated by the Veteran's service-connected 
disabilities, to include PTSD.  38 U.S.C.A. §§ 1101, 1110, 1310 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2010).

2.  The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In September 2008, VA sent the appellant a letter informing her 
of the types of evidence needed to substantiate her claim and its 
duty to assist her in substantiating her claim under the VCAA.  
The letter informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to her 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in her possession to the RO.  In addition, the letter 
described how VA calculates disability ratings and effective 
dates.  

The Board finds that the contents of the September 2008 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the October 2008 rating decision and January 2010 SOC 
explained the basis for the RO's action, and the SOC provided her 
with an additional 60-day period to submit more evidence. 

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the cause of 
a veteran's death, VCAA notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate such a claim 
based on a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
While there are particularized notice obligations with respect to 
a claim for DIC, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice. 

The Board finds that in the present case the requirements of the 
VCAA notice under the Hupp decision were fulfilled by the 
September 2008 letter, as well as subsequent adjudications of the 
claim sent to the appellant explaining each element above.  
Moreover, the appellant has demonstrated an understanding of the 
elements of a claim of entitlement to service connection for 
cause of death via statements and evidence she has submitted 
throughout the course of the claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that 
the appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to establish 
the claim).  

Thus, it appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and associated 
with the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the appellant has been provided 
with every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from the 
Big Spring VA Medical Center (VAMC).  The appellant has not 
identified any additional records that would be helpful to her 
claim.  Moreover, the Board finds that a medical opinion is not 
necessary to satisfy VA's duty to assist in this case.  Although 
the appellant contends that her husband's service-connected 
posttraumatic stress disorder exacerbated or caused his heart 
condition, which ultimately led to his death, there are no 
competent medical opinion evidence or records that support her 
contention.  Moreover, given the paucity of medical documentation 
associated with the claims file, there is no reasonable 
possibility that obtaining a medical opinion would substantiate 
the appellant's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).


The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
caused or aggravated by service-connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  38 
C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
requiring the establishment of a baseline level of disability for 
the non-service-connected condition prior to the claimed 
aggravation.  However, based upon the facts in this case, neither 
version of the law is more favorable, and the regulatory change 
does not affect the outcome herein.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In the present case, the Veteran died on June [redacted], 2008, and his 
Certificate of Death lists the causes of death as end stage 
congestive heart failure, ischemic cardiomyopathy, and coronary 
artery disease.  At the time of his death, the Veteran had 
service connection for several disabilities - bilateral 
sensorineural hearing loss, degenerative joint disease of the 
lumbar spine, residuals of removal of multiple skin cancer of the 
face, neck, arms, forearms, shoulders, and dorsum of hands, 
tinnitus, and PTSD.  His combined service-connected disability 
rating was 90 percent, and he had been awarded aTDIU since from 
June 17, 2002. 

The appellant asserts that the Veteran's heart disease was 
secondary to or aggravated and accelerated by the Veteran's 
service-connected PTSD, which was rated as 10 percent disabling.  
She is not claiming service connection for the cause of the 
Veteran's death on the basis of in-service incurrence or 
aggravation of the diseases which caused his death.  Thus, the 
question before the Board is whether the Veteran's non-service-
connected heart disease, which arose many years after service, 
was secondary to his service-connected disabilities, to include 
PTSD. 

In August 2002, the Veteran was referred to a private 
psychiatrist, Dr. M.P.P., for a psychiatric evaluation.  The 
psychiatrist assessed mild PTSD, and there was no documentation 
of heart problems or hypertension in her report.  

A contemporaneous August 2002 VA examination report documents no 
history of heart disease, and states that hypertension was 
diagnosed in February 2002.  Cardiovascular examination showed 
regular rate and rhythm without murmur.  An electrocardiogram was 
unremarkable.  It was noted that the Veteran was taking 
medication for hypertension.  

VAMC records also document a diagnosis of hypertension as early 
as March 2002.  Additionally, a July 2002 cardiovascular system 
examination in July 2002 was noted to be regular.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against a grant of service 
connection for cause of death.  First, there is no evidence or 
contention that heart disease was related to active service.  Nor 
is there any evidence or contention that any of the Veteran's 
service-connected disorders, except for PTSD, caused his death or 
contributed to the conditions which caused his death.  Indeed, 
the only suggestions of heart disease in the Veteran's medical 
records are the diagnoses of hypertension and hyperlipidemia.  
The appellant and her representative contend that PTSD can be 
related to cardiovascular disease, but they have not submitted or 
identified any competent medical evidence which supports such a 
relationship in this case.  Thus, the weight of the evidence is 
against a finding that PTSD was a primary or a contributory cause 
of the Veteran's death.  

The Board recognizes the sincerity of the claimant's belief that 
the Veteran's death was caused or accelerated by his service-
connected PTSD.  Moreover, the Federal Circuit Court has held 
that, in certain situations, lay evidence can even be sufficient 
with respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the appellant has not been shown to have the 
requisite medical knowledge to determine whether the Veteran's 
PTSD contributed to either the development of heart disease or to 
the acceleration of his death.  Here, a causal or contributory 
relationship between PTSD, the development of heart disease, and 
the Veteran's death has not been established, and indeed, cannot 
be established by the appellant's lay statements.  

Moreover, the Board finds that a connection between PTSD and the 
Veteran's heart disease and his death has not been established by 
the competent medical evidence.  There are no competent medical 
opinions suggesting that there is a relationship between the 
Veteran's PTSD and either heart disease or his death.

Thus, although the Board is sympathetic with the claimant's loss 
of her husband, who served his country bravely, there is a lack 
of competent evidence to warrant a favorable decision.  The 
preponderance of the evidence is against the claim, and there is 
no reasonable doubt to resolve in the appellant's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.
III.  Entitlement to DIC under 38 U.S.C.A. § 1318

Applicable law and regulations provide that the VA will pay DIC 
benefits to the surviving spouse of a deceased veteran who was in 
receipt of, or entitled to receive compensation, at the time of 
his death, for service-connected disability which was rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years immediately 
preceding death; was rated by VA as totally disabling 
continuously since the veteran's release from active duty and for 
at least five years immediately preceding death; or rated by the 
VA as totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
decedent had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or had applied for 
compensation but had not received total disability compensation 
due solely to clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b).

Based upon the evidence of record, the Board finds the appellant 
is not entitled to DIC under 38 U.S.C.A. § 1318.  The Veteran in 
this case was granted individual unemployability effective from 
June 17, 2002.  In addition, although he had been awarded service 
connection for a number of disabilities prior to his death, none 
of them was evaluated at 100 percent.  Therefore, at the time of 
his death he was, by definition, not in receipt of, or entitled 
to receive, compensation for service-connected disability that 
was continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or not less than 5 years 
from the date of his discharge from active service.  Moreover, 
there is no evidence that the Veteran was a former POW.

Thus, the basic threshold criteria for establishing entitlement 
to benefits under 38 U.S.C.A. § 1318 are not met.  See Rodriquez 
v. Nicholson, 19 Vet. App. 275 (2005) (section 1318 DIC claims 
filed on or after January 21, 2000, are not subject to 
hypothetical entitlement analysis).  While the Board regrets that 
the outcome to the appellant is not favorable, the claim must 
necessarily be denied as a matter of law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 
1318 is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


